Registration Number 333-144431 EXHIBIT 6 CONSENT OF THE TRUSTEE Pursuant to the requirements of Section 321(b) of the Trust Indenture Act of 1939 in connection with the proposed issuance by Nelnet Student Loan Trusts and Nelnet Student Loan Funding, LLC of its Student Loan Asset-Backed Notes, we hereby consent that reports of examinations by federal, state, territorial and district authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefore. ZIONS FIRST NATIONAL BANK Date: September 5, 2007 By: /s/Kay B. Hall Name: Kay B. Hall Title: Chief Financial Officer
